DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed February 23, 2021 as a continuation of 15/762,345, filed March 2, 2018, which was a national stage entry of PCT/US2016/052779, filed September 21, 2016, which claimed the benefit of US Provisional Application 62/232,322, filed September 24, 2015.  After a Preliminary Amendment filed May 5, 2021, wherein claims 1-41 were cancelled and new claims 42-61 were presented for consideration, claims 42-61 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 46 recites “a seat gripping a user in connection with the movement of the autonomous vehicle.”  This element is not described in sufficient detail to enable one of ordinary skill to determine the mechanism for gripping, or the object of the gripping of the user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-45, 47-50, 52 and 54-61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lathrop et al. (US 2017/0219364 A1).

Lathrop et al. teaches, according to claim 42, a method for interaction with an autonomous vehicle, the method comprising: 
identifying one or more autonomous decisions of the autonomous vehicle (Lathrop et al., at least para. [0025], “The DS category combines autonomous driving and navigation. The combination of these two technologies means that not only is the vehicle automatically controlling both the longitudinal and lateral movements of the vehicle, but it is also making decisions about upcoming maneuvers that are required to reach a destination.”); 
determining whether the one or more autonomous decisions correspond to an upcoming action or a series of actions over a duration of time (Lathrop et al., at least para. [0025], “The DS category combines autonomous driving and navigation. The combination of these two technologies means that not only is the vehicle automatically controlling both the longitudinal and lateral movements of the vehicle, but it is also making decisions about upcoming maneuvers that are required to reach a destination.”; and para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”); 
generating an indications interface having at least one indication based on whether the one or more autonomous decisions correspond to the upcoming action or the series of actions over the duration of time (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”); and 
presenting the indications interface using at least one output device of an interactive interface of the autonomous vehicle, the at least one indication presented in connection with the one or more autonomous decisions (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”).
Regarding claim 43, the at least one indication includes an action indication where the one or more autonomous decisions correspond to the upcoming action (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).
Regarding claim 44, the action indication is presented in connection with the upcoming action (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).
Regarding claim 45, the upcoming action involves a movement of the autonomous vehicle (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).
Regarding claim 47, the action indication includes a visual indication of a direction of the movement of the autonomous vehicle (Lathrop et al., at least Fig. 6, directional arrows depicted on screen 608).
Regarding claim 48, the at least one indication includes a gradual indication where the one or more autonomous decisions correspond to the series of actions over the duration of time (Lathrop et al., at least para. [0050], “In the b-method process 400 of FIG. 4, upon approaching a segment on the route wherein the PA value is 0, the vehicle's HMI will warn the driver ahead of time 426 to take manual control of the vehicle.”).
Regarding claim 49, the gradual indication is presented in connection with the series of actions over the duration of time (Lathrop et al., at least para. [0050], “In the b-method process 400 of FIG. 4, upon approaching a segment on the route wherein the PA value is 0, the vehicle's HMI will warn the driver ahead of time 426 to take manual control of the vehicle.”).
Regarding claim 50, the series of actions involves the autonomous vehicle traveling along a travel path from an origin to a destination and the duration of time corresponds to a travel time for the travel path (Lathrop et al., at least para. [0062], “As mentioned above, recent conventional advances within the navigation systems include algorithms and interfaces that perform optimization of route planning according to carbon footprint (e.g., eco-driving route planning), battery efficiency (e.g., electric vehicle route planning), comfort (e.g., scenic route planning), and safety (e.g., avoid high crime area route planning). Others have proposed various systems and methods for determining the optimum route to a destination. For example, U.S. Patent Application Publication No. 2010/0312466 proposes a device and method for calculating a route from a start to an end location, and assigns a penalty attribute to one or more segments along the route for such conditions as road construction, accidents, or heavy traffic. This penalty attribute can result in increased travel time and/or distance. Following an initial route calculation and penalty assignment, one or more alternative routes may be calculated to determine if travel time and/or distance is decreased. The user can then make a decision about which is the optimal route of travel.”).
Regarding claim 52, the upcoming action corresponds to a travel condition, the at least one indication including information pertaining to the travel condition (Lathrop et al., at least para. [0026], “In certain exemplary embodiments disclosed herein, a navigation system may be configured to process any and all of the conventional navigation parameters, and further process parameters basing on an autonomous value for given routes and/or route segments (e.g., a percentage of a route that can be driven autonomously). As will be seen in the disclosure herein, the autonomous value is referred to as “Percent Autonomous” (PA). It should be appreciated by those skilled in the art, that, while the autonomous value is depicted as a percentage, various other values, ratios, and numerical relationships are contemplated in this disclosure.”; and para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”).
Regarding claim 54, the travel condition includes one or more of: upcoming traffic congestion along a travel path of the autonomous vehicle, upcoming obstacles along the travel path, inclement weather in a vicinity of the travel path, upcoming road closures along the travel path, and delays pertaining to the travel path, the upcoming action including rerouting the travel path (Lathrop et al., at least para. [0037], “The map image data illustrated in FIG. 1 may be provided via satellite or aerial photography. As will be discussed in greater detail below, tangibly embodied software and algorithms may be used to process and store aerial remote sensing data. In one exemplary embodiment, aerial LIDAR data may be used for vehicle path planning. Aerial LIDAR is especially suited to path planning for several reasons. First, aerial LIDAR data can have a very high spatial resolution and vertical accuracy. Furthermore, because aerial LIDAR records the distance to physical objects, important path planning features such potential obstacles, terrain slope, and terrain roughness can be derived from aerial LIDAR data.”; and para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).

Lathrop et al. teaches, according to claim 55, one or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system (Lathrop et al., at least para. [0046], “In general, a computer program product in accordance with one embodiment comprises a tangible computer usable medium (e.g., standard RAM, an optical disc, a USB drive, or the like) having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein.”), the computer process comprising: 
identifying one or more autonomous decisions of an autonomous vehicle (Lathrop et al., at least para. [0025], “The DS category combines autonomous driving and navigation. The combination of these two technologies means that not only is the vehicle automatically controlling both the longitudinal and lateral movements of the vehicle, but it is also making decisions about upcoming maneuvers that are required to reach a destination.”); 
determining whether the one or more autonomous decisions correspond to an upcoming action or a series of actions over a duration of time (Lathrop et al., at least para. [0025], “The DS category combines autonomous driving and navigation. The combination of these two technologies means that not only is the vehicle automatically controlling both the longitudinal and lateral movements of the vehicle, but it is also making decisions about upcoming maneuvers that are required to reach a destination.”; and para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”); 
generating an indications interface having at least one indication based on whether the one or more autonomous decisions correspond to the upcoming action or the series of actions over the duration of time (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”); and 
outputting the indications interface for presentation using at least one output device of an interactive interface of the autonomous vehicle, the at least one indication presented in connection with the one or more autonomous decisions (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”).

Regarding claim 56, the at least one indication includes an action indication where the one or more autonomous decisions correspond to the upcoming action (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).
Regarding claim 57, the at least one indication includes a gradual indication where the one or more autonomous decisions correspond to the series of actions over the duration of time (Lathrop et al., at least para. [0050], “In the b-method process 400 of FIG. 4, upon approaching a segment on the route wherein the PA value is 0, the vehicle's HMI will warn the driver ahead of time 426 to take manual control of the vehicle.”).
Regarding claim 58, the upcoming action corresponds to a travel condition, the at least one indication including information pertaining to the travel condition (Lathrop et al., at least para. [0026], “In certain exemplary embodiments disclosed herein, a navigation system may be configured to process any and all of the conventional navigation parameters, and further process parameters basing on an autonomous value for given routes and/or route segments (e.g., a percentage of a route that can be driven autonomously). As will be seen in the disclosure herein, the autonomous value is referred to as “Percent Autonomous” (PA). It should be appreciated by those skilled in the art, that, while the autonomous value is depicted as a percentage, various other values, ratios, and numerical relationships are contemplated in this disclosure.”; and para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”).

Lathrop et al. teaches, according to claim 59, a system for interaction with an autonomous vehicle (Lathrop et al., at least para. [0059], “Interface 711 may also be configured to receive and transmit data to and from the navigation system 702. Once a user has selected a desired route, the data corresponding to the selected route is sent to the navigation system 702. The navigation system 702 displays the selected route on an in-vehicle display screen. Additionally, in the autonomous driving mode, navigation system 702 may navigate the vehicle according to the selected route. Additionally, a user may interact with the system 700 directly through the navigation system 702 and vehicle mounted controls.”), the system comprising: 
a primary interface controller generating an indications interface having at least one indication based on whether one or more autonomous decisions of the autonomous vehicle correspond to an upcoming action or a series of actions over a duration of time (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”); and 
at least one output device of an interactive interface of the autonomous vehicle in communication with the primary interface controller, the at least one output device presenting the indications interface with the at least one indication presented in connection with the one or more autonomous decisions (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). Upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle. Then, upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged 328. The process is continued until the destination is reached 330.”).
Regarding claim 60, the at least one indication includes an action indication where the one or more autonomous decisions correspond to the upcoming action (Lathrop et al., at least para. [0049], “Once a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).
Regarding claim 61, the at least one indication includes a gradual indication where the one or more autonomous decisions correspond to the series of actions over the duration of time (Lathrop et al., at least para. [0050], “In the b-method process 400 of FIG. 4, upon approaching a segment on the route wherein the PA value is 0, the vehicle's HMI will warn the driver ahead of time 426 to take manual control of the vehicle.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. in view of Horita (US 2013/0226441 A1).
Regarding claim 53, Lathrop et al. does not expressly teach, where Horita teaches, wherein the travel condition includes a low battery charge of the autonomous vehicle, the upcoming action including navigating to a charging station (Horita, at least para. [0015], “According to another preferred aspect of the present disclosure, the system preferably further includes a required electric power amount estimating unit for estimating, during traveling, a required electric power amount required for traveling with the vehicle from the determined position to a destination position, the shortage risk estimating unit being preferably configured to estimate the estimated risk of electric power amount shortage further on the basis of the estimated required electric power amount. This has the advantage that the risk for occurrence of a battery shortage during the trip to the destination position (as a final destination or an intermediate destination such as the destination of a support station such as a charging station) can be dynamically and reliably determined based on information indicating the required electric power amount required for traveling with the vehicle from the determined position to the destination position, which may dynamically change due to unexpected incidents such as traffic incidents on the current route such as road work, accidents or traffic jams or increased power consumption of electric devices due to changed weather conditions (e.g. air conditioner required if it becomes hot, lights required if there is fog, rain or snow, wiper operation required due to rain, snow or the like).”).  It would have been obvious to incorporate the teaching of Horita into the system of Lathrop et al. for the purpose of providing resilience in route planning to the system in order to complete the route when the autonomous vehicle is found lacking in sufficient energy to complete the route, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665